Case 1:20-cv-01347-MKB-SMG Document 1-4 Filed 03/12/20 Page 1 of 2 PageID #: 33




                           EXHIBIT “D”
         Case 1:20-cv-01347-MKB-SMG Document 1-4 Filed 03/12/20 Page 2 of 2 PageID #: 34
                                                                                                            ,,, I    "'·
                   DFJ'ARTMENT OF HEALTH AND HUMAN SERVICES                                         P ubllc n 8"lith ,::-i:H v,ce
                 --·---··-···--·-----· -------··-··~--···------- - - ·          -----······------------·-~---- ---------
                                                                                                    F-ood ancl;Drug A:imlnistration
                                                                                                    College Park, MO 20740




                                                                                          OCT 8     2004
       Betsy D. Carlton, Ph.D.
       l\fanr1ger, Chemi<;.:als Toxicology
      Rhodia, Inc.
       517 l Glenwood Avenue
       Suite 402
      Raleigh, North CaroHna 27612

      Dear Dr. Carlton:
                                                                                                                  I
      This is in response to your letter of April 5, 2004, to the Food and Drug Administration rega~~ing the
      lab~lmg of a vanillin product derived by fe:711er~tati?n. You requested a letter confim1ine tha~ varullin
      denved from a natural source such as feruhc ae1d via a natural process such as fonnentat10n Ciill be labeled
      "natural vanillin" or "vanillin derived naturally by fermentation." We regret the delay in our response and
      trust thut the following would be helpful to yo\.J.                                             i


      The Federal Food, Drug and Cosmetic Act requires, arnone other things, that a food bear on its label the
      common or usual name of the food. The common or usual name of the product that you describe in your
      letter is vanitlin. Therefore, the product shou1d be labeled as "vanillin," regardless of whethe~ the product
      1s manufactured naturally or synthe:ticatly.                                                     i
      By way of background, our policy on the use of the term ''natural" is that "natural" means tha( nothing
      artificial (including artificial flavors) or synthetic (including all color additives regardless of sburce) has
      been included in or has been added to a food that would not normally be -~x~e~:ed t~ ?e_i,n_ ,:11,e\food.,     .
      Therefore, although t11e common or usual name of the product you descnoe 1s varuilm, lI me proauct 1s
      manufactured by a natural process, we would not object to the use of a statement such as "vanillin denvcd
--- --·········•Ba-turaJlythrough~Ffnent-at-ion''-~l·sew$r-eon--yern:-preduct-lab0 .         ----·---   •--~--~---+--·--~·----·---··--~~
      If we may be of further assistance, please let us know.                                                         I
                                                                                                                      I



                                                         Sincerely yours,


                                                         {_JG-.Jo.L~ 4-.v-~ ~J/4.--iLY'):/:'--,
                                                         Catalina Ferre-Hockensmith
                                                         Consumer Safety Officer
                                                         Food Labeling and Standards Staff
                                                         Office of Nutritional Products, Labeling
                                                            and Dietary Supp1erncnts
                                                         Center for Food Safety
                                                           and Applied Nutrition
